DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 11/2/2021 is acknowledged.
Claims 1-3, 5-7, 9, 10, 12, 13, 15, and 17 are amended.
Claim 4 is cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/30/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Response to Amendment
Amendments filed on 11/2/2021 are entered for prosecution. Claims 1-3 and 5-18 remain pending in the application. The amendments change the scopes of the previously presented claims. New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL
Applicant’s amendments to claims 1, 7, 9, 12, and 13  have overcome the 112(a) and 112(b) Rejections to claims 1, 7, 9, 12, and 13  previously set forth in the Non-Final Action mailed 8/2/2021.
Applicant’s amendments to claim 6 have overcome the 112(b) Rejection to claim 6 previously set forth in the Non-Final Action mailed 8/2/2021.
Applicant’s amendments to claims 15 and 17 have overcome the 35 USC 101 Rejections to claims 15 and 17 previously set forth in the Non-Final Action mailed 8/2/2021.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 9, and 13 (pages 10-13) in a reply filed 11/2/2021 have been considered but are moot because the arguments are based on newly changed limitations in the amendment and new ground of rejections using newly introduced references [or a newly introduced portion of an existing reference] are applied in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (“Fast retransmission of lost PDUs”, 3GPP TSG-RAN WG3 Meeting #97, R3-173114, August 21-25, 2017, hereinafter Huawei) in view of Ericsson, CMCC (“Description of solutions for centralised retransmission with Option 2”, 3GPP TSG-RAN WG3 Meeting #95bis, R3-171169, April 3-7, 2017, hereinafter Ericsson) further in view of Jonsson et al. (US 2020/0228260 A1, hereinafter Jonsson).

It is noted that the corresponding citation from Jonsson to the rejection of the claims is supported by Provisional Application US 62/525,032 to which Jonsson claims the priority, and which has been filed on Jun. 26, 2017. Thus, Jonsson was effectively filed before the effective filing date of the claimed invention.

Regarding claim 1:
Huawei teaches a data transmission method (see, Huawei: Fig. 3), comprising: 
detecting, by a source base station (see, Huawei: Fig. 3, a base station with the CU1 and the DU1), through a distributed unit (DU), link quality degradation of a connection to a terminal (see, Huawei: Fig. 3, Step 1); and 
sending, by the DU of the source base station, a link quality degradation message to a centralized unit (CU) (see, Huawei: Fig. 3, Step 2), wherein the link quality degradation message carries a serial number of data successfully transmitted by the DU (see, Huawei: Section2 (pages 2-3) teaches wherein the DU sends feedback to the CU including the highest PDCP PDU sequence number successfully delivered in sequence to the UE.).
Huawei does not explicitly teach wherein determining, by the CU of the source base station, data unsuccessfully transmitted by the DU according to the serial number, and sending, by the CU of the source base station, the data unsuccessfully transmitted by the DU via a downlink data frame to a target base station (see, Huawei: Fig. 3, a base station with the CU2 and the DU2), wherein the downlink data frame is used for the target base station to transmit the data unsuccessfully transmitted to the terminal (see, Huawei: Fig. 3, Step 3).
In the same field of endeavor, Ericsson teaches wherein determining, by the CU of the source base station, data unsuccessfully transmitted by the DU according to the serial number, and sending, by the CU of the source base station, the data unsuccessfully transmitted by the DU via a downlink data frame to a target base station, wherein the downlink data frame is used for the target base station to transmit the data unsuccessfully transmitted to the terminal (see, Ericsson: Section 3, “3. Once DU2 accesses that the radio link is in temporary outage, it sends a message to the CU. Such message notifies the CU that the radio link is in temporary outage and the UP traffic should be sent to the UE via different radio link. At the same time, the message notifies the CU of the PDCP PDU SNs partially or totally undelivered. The latter information indicates to the CU which PDCP PDUs, containing the undelivered RLC PDUs, need to be retransmitted to the UE. … 4. … The CU … decide to forward to DU1 … the PDCP PDUs with SNs indicated by DU2”, wherein the target base station is gNB-DU1 in Fig. 1 and the message is equivalent to the claimed element of “downlink data frame”. Although, Fig. 1 of Ericsson does not explicitly depict a target base station with CU and DU, the disclosure of Ericsson covers a dual connectivity scenario wherein a UE is connected to different DUs of different CUs, while one DU link is subject to failure, similar to the Fig. 3 of Huawei (see, Ericsson: Section 2).).
Huawei does not explicitly teach wherein the source base station is an anchor base station with CU/DU separated architecture, and the target base station is an offload base station with CU/DU integrated architecture.
It is well-known to one of ordinary skill in the art that in a dual connectivity scenario with a UE connected to two different base station, one of the base station acts as a master node (e.g., anchor base station) and the other as a secondary node (e.g., offload base station). Also, in the same field of endeavor, Jonsson teaches wherein the CU may reside in one of the DU’s as an integrated node, a component, or a unit or the CU may be a separate node from the DU (see, Jonsson: para. [0039], support is found in pages 1 and 2 of 62/525,032). It is obvious to one of ordinary skill in the art that any base station (a source base station, a target base station, a master base station, a secondary base station, an anchor base station, an offload base station, etc.) can be configured with CU/DU separate architecture of with CU/DU integrated architecture.
Huawei in combination of the teachings of Jonsson in order improve the buffer handling of a base station (see, Jonsson: para. [0038-0039] [0045], support is found in pages 1 and 2 of 62/525,032). 
Also, for the alternative method of the claim 1, Ericsson teaches wherein sending, by the CU of the source base station (see, Ericsson: Fig. 1, gNB-CU), the link quality degradation message of the source base station to the target base station (see, Ericsson: Fig. 1, gNB-DU1.) (see, Ericsson: Section 3, “3. Once DU2 accesses that the radio link is in temporary outage, it sends a message to the CU. Such message notifies the CU that the radio link is in temporary outage and the UP traffic should be sent to the UE via different radio link. … 4. … the CU knows, …, that a second radio link served by a different DU (DU1) is available. The CU can therefore decide to forward to DU1 the incoming UP traffic for the UE as well as to forward the PDCP PDUs with SNs indicated by DU2”, wherein the target base station is gNB-DU1 in Fig. 1. Although, Fig. 1 of Ericsson does not explicitly depict a target base station with CU and DU, the disclosure of Ericsson covers a dual connectivity scenario wherein a UE is connected to different DUs of different CUs, while one DU link is subject to failure, similar to the Fig. 3 of Huawei (see, Ericsson: Section 2).), and the link quality degradation message is used for the target base station to determine the data unsuccessfully transmitted by the DU according to the serial number (see, Ericsson: Section 3, “3. … the message notifies the CU of the PDCP PDU SNs … indicates to the CU which PDCP PDUs, containing the undelivered RLC PDUs, need to be retransmitted to the UE.”), stop sending data to be transmitted to the source base station and transmit the data unsuccessfully transmitted by the DU to the terminal (see, Ericsson: Section 3, “5. From this moment on the UE will receive UP traffic only via DU1 and it will receive the PDCP PDUs containing all the RLC PDUs that were unsuccessfully delivered via DU1.” Although Ericsson is silent about “stop sending offload data to the source base station”, it is obvious to one of ordinary skill in the art that the UE will receive all UP traffic only via DU1 and sending offload data to the source base station shall be stopped knowing that the radio link to the UE is temporary unusable via DU2, as per the link outage message of DU2.).
Ericsson does not explicitly teach wherein the source base station is an offload base station with the CU/DU separated architecture, and the target base station is an anchor base station with the CU/DU integrated architecture.
It is well-known to one of ordinary skill in the art that in a dual connectivity scenario with a UE connected to two different base station, one of the base station acts as a master node (e.g., anchor base station) and the other as a secondary node (e.g., offload base station). Also, in the same field of endeavor, Jonsson teaches wherein the CU may reside in one of the DU’s as an integrated node, a component, or a unit or the CU may be a separate node from the DU (see, Jonsson: para. [0039], support is found in pages 1 and 2 of 62/525,032). It is obvious to one of ordinary skill in the art that any base station 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ericsson in combination of the teachings of Jonsson in order improve the buffer handling of a base station (see, Jonsson: para. [0038-0039] [0045], support is found in pages 1 and 2 of 62/525,032). 

Regarding claim 2:
As discussed above, Huawei in view of Ericsson and Jonsson teaches all limitations in claim 1.
Huawei further teaches wherein sending, by the CU of the source base station, the data unsuccessfully transmitted by the DU via the downlink data frame to the target base station through the CU comprises: sending, by the source base station, the downlink data frame to the target base station through an interface between the source base station and the target base station, wherein the downlink data frame carries the data unsuccessfully transmitted by the DU (see, Huawei: Section 2, In case 3: Multiple connectivity between CUs, Xn link is an interface between the source bastion (e.g., DU1 with CU1) and the target base station (e.g., DU2 with CU2) wherein the download data frame (e.g., F1-U packets) is retransmitted over Xn link to DU2.).

Regarding claim 5:
As discussed above, Huawei in view of Ericsson and Jonsson teaches all limitations in claim 1.
	Ericsson further teaches wherein detecting, by the DU of the source base station that a link of the connection to the terminal has resumed to normal (see, Ericsson: Section 5, “6. “When the radio link over DU2 regains good enough radio quality for successful data delivery”. Fig. 6, step 6. “DU2 … realise the radio link over DU1 is available again for transmission. This may occur via analysis of UE measurements or via periodic attempts from CU to forward traffic to DU2 and attempts from DU2 to successfully transmit such traffic to the UE.”); 
sending, by the DU of the source base station to the CU, a resume message that the link has resumed to normal (see, Ericsson: Section 5, “6. “… Such event may be triggered … by means of UE measurements”, wherein the UE measurement report (e.g., a resume message) indicates that the link has resumed to normal.); and 
resuming, by the CU of the source base station sending traffic bearing data of the terminal to the DU (see, Ericsson: Section 5, “7. “Once UP data forwarding is resumed from the CU to DU2, DU2 resumes over the air transmission of traffic to the UE.”).

Regarding claim 6:
Huawei in view of Ericsson and Jonsson teaches all limitations in claim 5.
	Ericsson further teaches wherein after sending, by the DU of the source base station, the link quality degradation message to the CU, the method further comprises: starting, by the CU of the source base station, a timer, and in response to receiving the resume message from the DU before the timer times out, clearing the timer (see, Ericsson: Section 5, “It can therefore be seen that the solution describes allows to “suspend” transmission over a radio link for a given time window and instead to forward new and retransmitted traffic to a new DU, which can send it to the UE. When radio conditions for the radio link in outage resume to good levels, the previously “suspended” radio link can be “resumed” by reusing previous configuration”, where it is obvious to one of ordinary skill in the art that “the given time window” is equivalent to the claimed element of “a timer” including a timer resetting step when a resume message is received. “6. “… Such event may be triggered … by means of UE measurements”, wherein the UE measurement report (e.g., a resume message) indicates that the link has resumed to normal.); and in response to failing to receive the resume message from the DU until the timer times out, releasing a traffic connection of the terminal (see, Ericsson: Section 2, “It should be noted that if the radio link outage is longer than such period (seconds) it may be plausible decision to remove the “broken” radio link”.).

Regarding claim 7:
As discussed above, Huawei in view of Ericsson and Jonsson teaches all limitations in claim 1.
	Ericsson further teaches wherein after sending, by the source base station, the link quality degradation message of the source base station to the target base station, the method further comprises: 
detecting, by the DU of the source base station, that a link of the connection to the terminal has resumed to normal (see, Ericsson: Section 5, “6. “When the radio link over DU2 regains good enough radio quality for successful data delivery”. Fig. 6, step 6. “DU2 … realise the radio link over DU1 is available again for transmission. This may occur via analysis of UE measurements or via periodic attempts from CU to forward traffic to DU2 and attempts from DU2 to successfully transmit such traffic to the UE.”); 
sending, by the DU of the source base station to the CU, a resume message that the link has resumed to normal (see, Ericsson: Section 5, “6. “… Such event may be triggered … by means of UE measurements”, wherein the UE measurement report (e.g., a resume message) indicates that the link has resumed to normal.); and 
sending, by the CU of the source base station, the resume message to the target base station, wherein the resume message is used for the target base station to resume sending the data to be transmitted to the source base station (see, Ericsson: Section 2, “Once good radio link quality is resumed, it is expected that UP traffic is centrally forwarded to the DU hosting the previously broken link. Traffic transmission would then resume as it was before the link outage.” Although, Ericsson is silent about “resume sending offload data to the source base station”, it is obvious to one of ordinary skill in the art that all traffic transmission including offload data would resume as it was before the link outage.).

Regarding claim 9:
	Claim 9 is directed towards a data transmission method of claim 1 from the perspective of a target base station (see, Huawei: Fig. 3, a base station with the CU2 and the DU2, as discussed above in claim 1). As such, claim 9 is rejected under similar rationale to claim 1.	

Regarding claim 10:
As discussed above, Huawei in view of Ericsson and Jonsson teaches all limitations in claim 9.
	Ericsson further teaches wherein the downlink date frame (e.g., “the message”) further carries a retransmission data indication (e.g., “PDCP PDU SNs partially or totally undelivered”), while or after transmitting, by the target base station, the data unsuccessfully transmitted to the terminal according to a retransmission data indication, receiving, by the target base station, data which is sent by a core network and forwarded by the source base station (see, Ericsson: Section 3, “4. .. The CU can therefore decide to forward to DU1 the incoming UP traffic for the UE as well as to forward the PDCP PDUs with SNs indicated by DU2”); and transmitting, by the target base station, the data to the terminal (see, Ericsson: Section 2, “For the duration of the outage, UP traffic shall be transmitted via the alternative (well functioning) radio link”, wherein the alternative radio link is the target base station and the UP traffic is sent to the UE via the well-functioning alternative radio link.).

Regarding claim 12: 
As discussed above, Huawei in view of Ericsson and Jonsson teaches all limitations in claim 9.
	Claim 12 recites the method from the perspective of a target base station which corresponds to the method of claim 7. Therefore, claim 12 is rejected by applying the same rationale used to reject claim 7 above.

Claims 3 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of Ericsson further in view of Jonsson further in view of Wang et al. (US 2020/0022046 A1, hereinafter Wang).

Regarding claim 3: 
As discussed above, Huawei in view of Ericsson and Jonsson teaches all limitations in claim 1.
Huawei in view of Ericsson and Jonsson does not explicitly teach wherein after sending, by the CU of the source base station, the data 
	In the same field of endeavor, Wang further teaches wherein after sending, by the CU of the source base station, the data unsuccessfully transmitted by the DU via the downlink data frame to the target base station through the CU, the method further comprises: stopping, by the source base station, sending data to the DU, sending data received from a core network to the target base station, and transmitting the data to the terminal through the target base station (see, Wang: para. [0385-0387], “the core network (for example, the S-GW) identifies, with a marker “end”, the last data packet sent to the first network device. … The first network forwards the marker to the second network device. When receiving the data packet identified with the marker “end”, the second network device starts to send, to the terminal device, downlink data sent by the core network.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei in combination of Ericsson and Jonsson to include the teachings of Wang in order to complete a handover from the source base station to a target base station (see, Wang: para. [0388]). 

Regarding claim 13:
	Wang teaches a data transmission apparatus, applied to a source base station (see, Wang: Fig. 21, First network device 2000), comprising: a processor (Fig. 21, Processor 2010); and a memory (Fig. 21, Memory 2030) for storing instructions executable by the processor, wherein when executing the instructions, the processor is configured to implement the method of claim 1. As such, claim 13 is rejected under similar rationale to claim 1.

Regarding claim 14:
	Wang teaches a data transmission apparatus, which is applied to a target base station (see, Wang: Fig. 22, Second network device 2100), comprising: a processor (Fig. 22, Processor 2110); and a memory (Fig. 22, Memory 2130) for storing instructions executable by the processor, wherein when executing the instructions, the processor is configured to implement the method of claim 9. As such, claim 14 is rejected under similar rationale to claim 9.	

Regarding claim 15:
	Wang teaches a non-transitory computer-readable storage medium (see, Wang: Fig. 21, First network device 2000, Memory 2030), comprising a stored program which, when executed, performs the method of claim 1 (see, Wang: para. [0568]). As such, claim 15 is rejected under similar rationale to claim 1.

Regarding claim 16:
Wang teaches a processor (see, Wang: Fig. 21, First network device 2000, Processor 2010), which is configured to execute a program which, when executed, performs the method of claim 1 (see, Wang: para. [0567]). As such, claim 16 is rejected under similar rationale to claim 1.

Regarding claim 17:
	Wang teaches a non-transitory computer-readable storage medium (see, Wang: Fig. 22, Second network device 2100, Memory 2130), comprising a stored program which, when executed, performs the method of claim 9 (see, Wang: para. [0568]). As such, claim 17 is rejected under similar rationale to claim 9.

Regarding claim 18:
	Wang teaches a processor (see, Wang: Fig. 22, Second network device 2100, Processor 2110), which is configured to execute a program which, when executed, performs the method of claim 9 (see, Wang: para. [0567]). As such, claim 18 is rejected under similar rationale to claim 9.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of Ericsson further in view of Jonsson further in view of Qi et al. (CN-105813213-A, hereinafter Qi).

Regarding claim 8:
Huawei in view of Ericsson and Jonsson teaches all limitations in claim 1.
	Ericsson further teaches wherein the downlink data frame (e.g., “the message”) carries a retransmission data indication (e.g., “PDCP PDU SNs partially or totally undelivered”) and the retransmission data indication is used for instructing the target base station to identify retransmission data (see, Ericsson: Section 3, “3.  … the message notifies the CU of the PDCP PDU SNs partially or totally undelivered. The latter information indicates to the CU which PDCP PDUs, containing the undelivered RLC PDUs, need to be retransmitted to the UE. … 4. The CU maintains a copy of PDCP PDUs delivered to DU2. … Once the CU receives signaling from DU2, … The CU can therefore decide to forward to DU1 … the PDCO PDUs with SNs indicated by DU2”).
	Ericsson in view of Huawei and Jonsson does not explicitly teach wherein performing preferential processing.
	In the same field of endeavor, Qi teaches wherein performing preferential processing (see, Qi: Abstract, “The method comprises steps that the data packet transmission state information of an opposite side base station is acquired by each base station serving a terminal; according to the data packet transmission state information of the present base station and the data packet transmission state information of the opposite side base station, scheduling priority of data packets of the present base station is adjusted; according to the adjusted scheduling priority of the data packets, the data packets are transmitted to the terminal.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson in combination of Huawei and Jonsson to include the teachings of Qi in order to manage scheduling priority of the data packets of the present base station wherein data packets with front serial numbers can be rapidly transmitted to the terminal with higher priority and reduced queuing waiting time delay (see, Qi: Abstract). 

Regarding claim 11:
As discussed above, Huawei in view of Ericsson and Jonsson teaches all limitations in claim 9.
	Claim 11 recites the method from the perspective of a target base station which corresponds to the method of claim 8. Therefore, claim 11 is rejected by applying the same rationale used to reject claim 8 above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/J.Y./Examiner, Art Unit 2471   



/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471